

Exhibit 10.1
RESTRICTED STOCK UNIT AWARD AGREEMENT
(20__ Time-Based Award)


This Agreement (“Agreement”) is made this <Grant Date> (“Grant Date”) by and
between <Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).


1.    Definitions. Unless otherwise defined in this Agreement, each capitalized
term in this Agreement shall have the meaning given to it in The Progressive
Corporation 2010 Equity Incentive Plan, as amended (collectively, the “Plan”).


2.    Award of Restricted Stock Units. The Company grants to Participant an
award (the “Award”) consisting of <# of Units> restricted stock units (the
“Restricted Stock Units” or “Units”), pursuant and subject to the Plan.


3.    Condition to Participant’s Rights under this Agreement. This Agreement
shall not become effective, and Participant shall have no rights with respect to
the Award or the Restricted Stock Units, unless and until Participant has fully
executed this Agreement and delivered it to the Company. In the Company’s
discretion, such execution and delivery may be accomplished through electronic
means.


4.    Restrictions; Vesting.


(a)
Subject to the terms and conditions of the Plan and this Agreement,
Participant’s rights in and to the Units shall vest, if at all, according to the
following schedule:



i.    One-third of the Units shall vest on January 1, _____;


ii.    One-third of the Units shall vest on January 1, _____; and


iii.    One-third of the Units shall vest on January 1, _____.




The Restricted Stock Units awarded under this Agreement shall vest in accordance
with the schedule set forth above unless, prior to the vesting date set forth
above, the Award and the applicable Units are forfeited or have become subject
to accelerated vesting under the terms and conditions of the Plan or this
Agreement.


(b)
Notwithstanding Paragraph 4(a) above, but subject to Paragraph 4(c) below:



i.
If Participant’s Qualified Retirement Eligibility Date occurred prior to the
Grant Date specified above, then fifty percent (50%) of each Award Installment
shall vest on the Specified Date (defined below) and the remaining fifty percent
(50%) of each Award Installment shall remain unvested and subject to the terms
of this Agreement;



ii.
If Participant’s Qualified Retirement Eligibility Date occurs after the Grant
Date but prior to the Specified Date:






- 1 –



--------------------------------------------------------------------------------



A.
If Participant’s employment terminates in a Qualified Retirement prior to the
Specified Date, the provisions of Section 10 of the Plan will continue to govern
the Award; and



B.
If Participant’s employment does not terminate in a Qualified Retirement prior
to the Specified Date, then fifty percent (50%) of each Award Installment shall
vest on the Specified Date and the remaining fifty percent (50%) of each Award
Installment shall remain unvested and subject to the terms of this Agreement;
and



iii.
If Participant’s Qualified Retirement Eligibility Date occurs on or after the
Specified Date but prior to any vesting date specified in Paragraph 4(a) above,
then fifty percent (50%) of each unvested Award Installment shall vest on the
Participant’s Qualified Retirement Eligibility Date and the remaining fifty
percent (50%) of each unvested Award Installment shall remain unvested and
subject to the terms of this Agreement.



iv.
For purposes of this Paragraph 4(b), Specified Date shall mean: May 1, 20__ if
the Grant Date is in March 20__; August 1, 20__ if the Grant Date is in July
20__; November 1, 20__ if the Grant Date is in October 20__; and February 1,
20__ if the Grant Date is in January 20__; provided, however, in each case, that
if no such sale of Stock occurs on the New York Stock Exchange (the “NYSE”) on
such date, then the next succeeding day on which the Stock is traded on the NYSE
shall be the Specified Date.



(c)
Notwithstanding Paragraphs 4(a) and 4(b) above, if the Committee determines that
on or before the Specified Date or any subsequent vesting date described in
Paragraph 4(a) or 4(b) above, the Participant engaged or was engaging in any
Disqualifying Activity, then:



i.
To the extent that the Award has not yet vested pursuant to Paragraph 4(b) prior
to the Committee’s determination, the Award shall terminate immediately and all
related Units shall be forfeited automatically at that time; and



ii.
To the extent that the Award has vested pursuant to Paragraph 4(b) prior to the
Committee’s determination, the Award shall be deemed to have automatically
terminated and forfeited as of the Disqualification Date. Accordingly, promptly
upon the Company’s demand, the Participant shall transfer or pay to the Company
all shares of Stock (or, if such Stock has been sold or otherwise transferred by
the Participant, an equivalent number of shares of Stock or, at the Company’s
election, the value thereof as of the applicable vesting date) or other proceeds
received or deferred by the Participant in connection with such vesting pursuant
to Paragraph 4(b), and the Participant will be entitled to no consideration in
connection therewith. If such shares of Stock or other proceeds are not
transferred or paid to the Company promptly upon such demand, then the Company
will have the right to recover from the Participant all such shares or other
proceeds, plus the costs and expenses incurred by the Company in recovering such
shares or other proceeds from the Participant and enforcing its rights
hereunder, including, without limitation, reasonable attorneys’ fees and court
costs, plus interest at the rate of eight percent (8%) per annum or, if lower,
the highest rate permitted by law, calculated from the applicable vesting date.


- 2 –



--------------------------------------------------------------------------------





The Committee may act upon the recommendation of the Chief Executive Officer or
other senior officer of the Company when addressing the possibility of
Disqualifying Activity, and any determination by the Committee under this
Paragraph 4(c) that the Participant has engaged or is engaging in any
Disqualifying Activity, and as to the Disqualification Date, shall be final and
conclusive.
 
5.    Dividend Equivalents. Subject to this Paragraph 5, Participant shall be
credited with Dividend Equivalents with respect to outstanding Restricted Stock
Units with respect to dividends for which a record date occurs prior to the date
on which the applicable vesting has occurred and all restrictions on the Award
Installment have lapsed (the “Delivery Date”), including any Units resulting
from prior reinvestments of Dividend Equivalents as provided in this Paragraph.
All Dividend Equivalents so credited will be deemed to be reinvested in
Restricted Stock Units on the date that the applicable dividend or distribution
is made to the Company’s shareholders, in the number of Units determined by
dividing the value of the Dividend Equivalents by the Fair Market Value of the
Company’s Stock on such date (rounded to the nearest thousandth of a whole Unit
or as otherwise reasonably determined by the Company); provided, however, that
if Dividend Equivalents cannot be reinvested in Units due to the operation of
Section 3(a) of the Plan, such Dividend Equivalents will be credited to
Participant as a cash value, which shall be held by the Company (without
interest) subject hereto. The Units resulting from the reinvestment of such
Dividend Equivalents (“Dividend Equivalent Units”) and, if applicable, cash
value resulting from such reinvestment, shall be subject to the same terms and
conditions, and shall vest or be forfeited (as applicable) at the same time, as
the Restricted Stock Units to which they relate; provided, however, that if the
Delivery Date occurs after the record date for, but before the payment date of,
a dividend, then the Dividend Equivalent Units related to such dividend and to
Units vesting on such vesting date will be paid in cash or in Stock, in the sole
discretion of the Company, as soon as practicable following the payment date for
such dividend.


6.    Units Non-Transferable. No Restricted Stock Units (and no Dividend
Equivalents credited hereunder) shall be transferable by Participant other than
by will or by the laws of descent and distribution, and then only in accordance
with the Plan. In the event any Award is transferred or assigned pursuant to a
court order, such transfer or assignment shall be without liability to the
Company, and the Company shall have the right to offset against such Award any
expenses (including attorneys’ fees) incurred by the Company in connection with
such transfer or assignment.


7.    Executive Deferred Compensation Plan. If Participant is eligible, and has
made the appropriate election, to defer the Award into The Progressive
Corporation Executive Deferred Compensation Plan (the “Deferral Plan”), at the
time of vesting, the Restricted Stock Units that would otherwise vest under this
Agreement (but not any Dividend Equivalent Units, which shall be delivered to
Participant in accordance with Paragraph 9) shall be considered to be deferred
pursuant to the Deferral Plan, subject to and in accordance with the terms and
conditions of the Deferral Plan and any related deferral agreement.


8.    Termination of Employment. Except as otherwise provided in the Plan or as
determined by the Committee, if Participant’s employment with the Company is
terminated for any reason other than death or Qualified Retirement, the Award
and all applicable Restricted Stock Units held by Participant that are unvested
or subject to restriction at the time of such termination shall be forfeited
automatically. Notwithstanding the foregoing, after the Participant’s Qualified
Retirement Eligibility Date, except as provided in Paragraph 4(b)(ii)(A) above,
the Award and all applicable Restricted Stock Units held by

- 3 –



--------------------------------------------------------------------------------



Participant that are unvested or subject to restriction at the time of
Participant’s termination of employment for any reason, including death, shall
be forfeited automatically.


9.    Delivery at Vesting. Subject to the provisions of the Plan and this
Agreement, upon vesting of all or part of the Award, the Company shall deliver
to the Participant one share of the Company’s Stock in exchange for each such
vested Restricted Stock Unit and for each Dividend Equivalent Unit related
thereto, and the applicable Restricted Stock Units shall be cancelled. Unless
determined otherwise by the Company at any time prior to the applicable
delivery, each fractional Restricted Stock Unit shall vest and be settled in an
equal fraction of a share of the Company’s Stock.


10.    Taxes. No later than the date as of which an amount relating to the Award
first becomes taxable, Participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any
federal, state and local taxes and other items of any kind required by law to be
withheld with respect to such amount. The obligations of the Company under the
Plan shall be conditional on such payment or arrangements and the Company and
its Subsidiaries and Affiliates, to the extent permitted by law, shall have the
right to deduct any such taxes from any payment of any kind otherwise due to
Participant. At vesting, Restricted Stock Units awarded under this Agreement
will be valued at the Fair Market Value of the Company’s Stock on such date.


Participant must satisfy the minimum statutory tax withholding obligations
resulting from the vesting of Restricted Stock Units (“Minimum Withholding
Obligations”) either (a) by surrendering to the Company Restricted Stock Units
that are then vesting with a value sufficient to satisfy the Minimum Withholding
Obligations, or (b) by paying to the Company the appropriate amount in cash or,
if acceptable to the Company, by check or other instrument. Unless Participant
advises the Company of his or her election to use an alternative payment method,
Participant shall be deemed to have elected to surrender to the Company
Restricted Stock Units that are then vesting with a value sufficient to satisfy
the Minimum Withholding Obligations.
Under no circumstances will Participant be entitled to satisfy any Minimum
Withholding Obligations by surrendering Restricted Stock Units that are not then
vesting or any Restricted Stock Units that Participant has elected to defer
under Paragraph 7 above. All payments, surrenders of Units or shares, elections
or requests for approval must be made by Participant in accordance with such
procedures as may be adopted by the Company in connection therewith, and subject
to such rules as have been or may be adopted by the Committee.


11.    Non-Solicitation. In consideration of the Award made to Participant under
this Agreement, for a period of twelve (12) months immediately following
Participant's “Separation Date” (defined below), Participant shall not directly
or indirectly recruit or solicit for hire, or hire, or assist in any manner in
the recruitment, solicitation for hire or hiring, of any employee or officer of
the Company or its Subsidiaries or Affiliates, or in any way induce any such
employee or officer to terminate his or her employment with the Company or any
of its Subsidiaries or Affiliates. For purposes of this Paragraph, "Separation
Date" means the date on which Participant's employment with the Company or its
subsidiaries is terminated for any reason.


12.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties relating to the
Award, provided that the Agreement shall be at all times subject to the Plan.



- 4 –



--------------------------------------------------------------------------------



13.    Amendment. The Committee, in its sole discretion, may amend the terms of
this Award, but no such amendment shall be made that would impair the rights of
Participant, without Participant’s consent.


14.     Acknowledgments. Participant: (i) acknowledges receiving a copy of the
Plan Description relating to the Plan, and represents that he or she is familiar
with all of the material provisions of the Plan, as set forth in such Plan
Description; (ii) accepts this Agreement and the Award subject to all provisions
of the Plan and this Agreement; and (iii) agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee relating
to the Plan, this Agreement or the Award.


Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound by this Agreement, by
electronically accepting the Award pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.




THE PROGRESSIVE CORPORATION




By: /s/     Charles E. Jarrett        
Vice President & Secretary

- 5 –

